—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered November 15, 1996, convicting him of sexual abuse in the first degree, assault in the second degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*332The defendant contends that the testimony of a police officer regarding statements made to him by the victim about the crime was improperly admitted under the prompt outcry exception against hearsay. That contention is unpreserved for appellate review. The defendant failed to object to portions of the testimony, made only a general objection to other portions of the testimony, and failed to object to the court’s curative instructions to the jury (see, CPL 470.05 [2]; People v Williams, 240 AD2d 686; People v West, 56 NY2d 662; People v Santiago, 52 NY2d 865). In any event, assuming that the testimony was improperly admitted since it contained not merely the fact that a complaint was made but details of the crime as reported by the victim (see, People v McDaniel, 81 NY2d 10, 17; People v Rice, 75 NY2d 929), reversal is not warranted on that ground in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Rice, supra, at 932).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal (see, People v Crimmins, supra). Bracken, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.